Janie Huddleston, Interim Director Division of Behavior Health Services Arkansas Department of Human Services
305 South Palm Street Little Rock, Arkansas 72205
Dear Ms. Huddleston:
You have requested my approval of a proposed interlocal agreement between Arkansas Department of Human Services, Division of Behavioral Health Services, Research and Training Institute ("DBHS-RTI") and the Board of Trustees of the University of Arkansas for and on behalf of Department of Psychiatry and Behavioral Sciences of the University of Arkansas for Medical Sciences ("UAMS-DPBS"). According to the proposed agreement between DBHS-RTI and UAMS-DPBS, the parties agree to cooperate in the study and treatment of certain psychiatric disorders and the training of mental-health professionals.
The authority for such an agreement is grounded in the Interlocal Cooperation Act, which is codified at A.C.A. §§ 25-20-101 to 25-20-108 (Repl. 2002  Supp. 2011). That Act requires that any interlocal agreement specify the following:
  (1) The duration of the agreement;
  (2) The purposes of the agreement;
  (3) The manner of financing the joint undertaking and of establishing and maintaining its budget;
  (4) The methods of accomplishing termination of the agreement and for the disposal of property (if any) upon termination; *Page 2
  (5) Any other necessary and proper matters.1
Further, if the interlocal agreement does not create a separate legal entity to conduct the joint undertaking, it must specify the following:
  (1) The provision for an administrator or a joint board that will be responsible for administering the joint or cooperative undertaking;
  (2) The manner of acquiring, holding, and disposing of real and personal property (if any) used in the joint or cooperative undertaking.2
The Interlocal Cooperation Act requires me to review this agreement to determine (i) whether it contains all the appropriate items, as described above, and (ii) whether it is otherwise compatible with state law.
I have analyzed the agreement and find that it meets the above-outlined requirements. Accordingly, the interlocal agreement is hereby approved as submitted.
Sincerely,
DUSTIN McDANIEL Attorney General
DM:RWO/cyh
1 A.C.A. § 25-20-104(c) (Supp. 2011).
2 A.C.A. § 25-20-104(d).
 *Page 1